Citation Nr: 1333006	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

2. Entitlement to an initial evaluation in excess of 40 percent for peripheral neuropathy of the right upper extremity.

3. Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his son-in-law testified before a VA Decision Review Officer at a February 2009 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in August 2010, at which time the case was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  

For the reasons expressed below, the claims on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action on his part is required. 

REMAND

Unfortunately, another remand is required in the instant case.  Records related to the Veteran's claim for Social Security Administration (SSA) disability benefits were obtained and associated with the claims file in June 2008.  These records indicate the Veteran was seeking SSA disability benefits for both hypertension and peripheral neuropathy of the extremities.  VA treatment records dated November 2009, associated with the claims file after the issuance of the August 2010 Board remand, notes the Veteran reported his SSA disability claim had been denied, and he was then in the process of working with an attorney to appeal this decision.  No additional SSA records have been obtained in conjunction with this appeal.

Even though the claims file contains some records related to the Veteran's SSA disability claim, because this SSA disability claim specifically addresses the disabilities currently before the Board, a remand is required to obtain any additional SSA records that may have been generated since June 2008, specifically related to his appeal pending as of November 2009.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

As a final note, the Board identified in its August 2010 remand potential outstanding private treatment records.  The AOJ requested the Veteran identify any such treatment and sign and return the appropriate medical releases to allow VA to obtain these records.  The Veteran responded by returning two signed VA Forms 21-4138 and copies of the medical release forms, but did not identify any treatment providers on these forms.  As such, on remand, the Veteran should be afforded another opportunity to provide the appropriate information and medical releases to allow VA to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide the necessary contact information and medical release authorizations pertaining to any private medical provider/facility treating him for hypertension and/or peripheral neuropathy.  All actions to obtain the identified records should be documented fully in the claims file.

2. Any determination pertinent to the Veteran's claim for SSA benefits should be requested and obtained.  Specifically, any SSA records generated since June 2008 should be requested.  All efforts to obtain such records must be documented and associated with the claims file. VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 




							(Continued on the next page)

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. his remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).









Department of Veterans Affairs


